18 N.Y.3d 975 (2012)
967 N.E.2d 701
944 N.Y.S.2d 476
2012 NY Slip Op 69131
KAUFMANN'S CAROUSEL, INC., Appellant,
v.
CAROUSEL CENTER COMPANY LP et al., Respondents. (And Other Actions.)
Motion No: 2012-210.
Court of Appeals of New York.
Submitted February 6, 2012.
Decided April 3, 2012.
Motion, insofar as it seeks leave to appeal from the December 2009 Appellate Division orders, dismissed as untimely (see CPLR 5513[b]; 2103[b][2]); motion, insofar as it seeks leave to appeal from the September 2011 Appellate Division order, dismissed upon the ground that such order sought to be appealed from does not finally determine the action within the meaning of the Constitution.